 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

ASSET BASED VALUE CORP,
                                                                 Civil Action No. 18-cv-08123-
                               Plaintiff,                        PAE
          VS.


RICHARD SHULMAN,
                                                                 ORDER

                              Defendant(s).




Upon reading and filing the Notice of Motion and the Affirmation of Christopher Cabanillas, Esq.,

dated November 14, 2019, and upon the Rep01i of Sale of Eric Zim, Esq., Referee, dated March

4, 2019, and filed in with the office of the Clerk of the Court on March 28, 2019, showing that

surplus monies in the sum of $424,007.35, has been paid into the Court, and upon all the papers

and proceedings heretofore filed and had herein, and the motion having come and to be heard, and

there being
         . no opposition to this motion,
                                  .      and due deliberation. having been had thereon;.

          NOW, upon motion of Cabanillas & Associates, P.C. attorneys for Richard Shulman, and

prior owner of the foreclosed prope1ty, it is

         ORDERED, that this motion be and same is hereby granted to the extent herein provided;

and it is fmther




{01628395 11 J
            ORDERED, that said report and sale therein mentioned be absolute and binding forever

and    it     stand   as in   all things   ratified   and   confirmed,   and   it   is referred   to

___E_·_,_;_L-_2_1/Y\�1 _bS____,1.....
                                 r __ as Referee to compute in this SURPLUS MONEY proceeding,
                              V

who is to notify, in writing, all claimants, all appearing parties, and any other person who has a

lien on the surplus money and attend a hearing AND REQUIRE ALL PERSONS APPEARING

AT THE HEARING AND MAKING A CLAIM TO SURPLUS FUNDS TO PRESENT

SATISF ACTOR Y IDENTIFICATION and to then ascertain and report the amount due to said

petitioner or TO ANY OTHER PERSON OR ENTITY who has a lien on the subject property

and to asce1iain the priorities of the several liens, if any, and to report with all convenient

speed; and it is further;

        ORDERED, that no payment is to be made to the referee to compute in this surplus money

  proceeding from the surplus monies pursuant to the consent of the patties; but rather it is hereby

        ORDERED, that all fees charges and assessments against surplus monies be made in

      compliance with statutory requisites to be confirmed by order of this Court; and it is further

        ORDERED, that the Referee appointed herein in this surplus money proceeding is subject

to the requirements of   _d-_l_N_'f_C_c_rz_3_b� if the Referee is disqualified from receiving an
appointment pursuant to the provisions of that rule, the Referee shall notify the appointing judge

forthwith.



                      ]j_, 2019
                                                        wJ A. tlif!y
Dated: November

                                              ENTER: p
